Citation Nr: 1523647	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-05 151	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for a low back disorder involving a herniated disc at L4-L5, including secondary to service-connected right and left knee disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this appeal during a videoconference hearing in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.

In October 2011, and again in August 2014, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  Although there was compliance with the remand directives concerning the claim of entitlement to service connection for a low back disorder involving a herniated disc at L4-L5, including secondary to service-connected right and left knee disabilities, still further development is needed concerning the additional TDIU claim.  So, regrettably, the Board is again remanding this TDIU claim to the AOJ, however, instead going ahead and deciding the claim for service connection for a low back disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The most probative, meaning most competent and credible, evidence of record is against finding that the Veteran's current low back disorder is related or attributable to her military service, including caused or permanently aggravated by her 
service-connected bilateral knee disability.


CONCLUSION OF LAW

The criteria are not met entitlement to service connection for her low back disorder, including as secondary to her service-connected right and left knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence she is expected to provide versus that VA will obtain for her. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided this required notice and information concerning her service-connection claim in an April 2007 letter.  She has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that her and her representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA also has a duty to assist the Veteran in developing this claim, including by obtaining all potentially relevant records and providing a medical examination for a medical opinion if needed to assist in deciding this claim.  The claims file contains the Veteran's service treatment records (STRs), also records of her evaluation and treatment since service, as well as statements in support of her claim and her hearing testimony.  There is no suggestion of additional records needing to be obtained, which are obtainable.  Further, as concerning the June 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, to this end, the presiding VLJ and the Veteran's represenative - both in her argument and questioning - noted the basis of the prior determination denying this claim and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran and her representative did not assert during or since the hearing that VA had failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

Indeed, a lot of the development of the claim that since has occurred was because of the testimony offered during the June 2011 videoconference hearing before the Board.  As already alluded to, the Board twice has since remanded this claim - initially in October 2011 and again in August 2014 - partly to have the Veteran undergo a VA compensation for a necessary medical nexus opinion regarding the 

origins of her low back disorder, particularly in terms of its posited relationship with her military service and especially by way of her service-connected bilateral knee disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a). See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In fact, the second remand was to address deficiencies in the opinion obtained following the initial remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

The additional medical comment needed was provided in November 2014, and the report, particularly when considered along with the other evidence in the file, including the prior examination report, provides the information needed to address the determinative issues of causation and aggravation.  Moreover, there is the required explanatory rationale and consideration of the opinion previously offered that came to a different conclusion.  So there was compliance with the Board's remand directives, certainly substantial compliance, at least as concerning this specific claim, in turn allowing the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Legal Criteria

Service connection is granted if it is shown the Veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a preexisting condition - meaning for a chronic (permanent) worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge still may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection on a direct basis, there must be proof of:  (1) the existence of the claimed disability, either currently or at some point since or contemporaneous to the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the disability presently being claimed and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  So in the absence of proof of a present disability, there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at any later date, no matter how remote, are generally service connected unless attributable to other ("intercurrent") causes.  If a disease is noted in service but the chronicity of it is not adequately supported, or legitimately questionable, then a showing of continuity of symptomatology after separation from service is required to link current disability to service.  But consider also that entitlement to service connection based on chronicity or continuity of symptomatology pursuant to § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Degenerative joint disease (DJD), i.e., arthritis, is one of the conditions identified in 38 C.F.R. § 3.309(a) as chronic, per se, and therefore subject to this continuity of symptomatology pleading-and-proof exception, but degenerative disc disease (DDD) on the other hand does not have this designation.

These chronic diseases listed in 38 C.F.R. § 3.309(a) also may be presumptively service connected, but only assuming it initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption also is rebuttable by affirmative evidence to the contrary.

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In deciding claims, VA adjudicators are directed to assess the probative value (competency and credibility) of both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Conversely, a layperson is generally incapable of opining on matters requiring medical knowledge and specifically is not competent to provide a probative opinion as to etiology in such cases, assuming the condition at issue is medically complex rather than simple.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Here, the Board did indeed obtain a medical opinion, even supplemental comment, and as will be discussed it is more probative than a contrary opinion tending instead to support the claim.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service-connection claim).


Analysis

The Board has reviewed all of the relevant evidence in the Veteran's claims file, both the medical and lay evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certain not in exhaustive detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claim.  

The Veteran contends that her current low back disorder is secondary to her 
service-connected right and left knee disabilities, meaning caused or being permanently aggravated by them.  38 C.F.R. § 3.310(a) and (b).  She is not alternatively alleging that her low back disorder is directly or presumptively related to her service, and there equally is no such suggestion or indication.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Indeed, to the contrary, her STRs are entirely unremarkable for any complaint, treatment, or diagnosis of a low back disorder.  Her military service ended in November 1991.

The first post-service evidence of a low back disorder is in 2004, so some 13 years later.  A September 2005 VA computed tomography (CT) scan revealed a herniated disc at L4-L5.  She additionally has received a diagnosis of lumbar spondylosis.  (See January 2012 VA medical examination report).

In a November 2014 VA medical opinion, the examiner concluded the Veteran's low back disorder is less likely than not related to her service-connected knee disabilities.  So he refuted this posited secondary correlation between this claimed disability and her military service by way of her knee disability.  

The examiner explained that the Veteran's low back disorder is most likely instead due to a genetic predisposition and her obesity.  The examiner further explained that, while the Veteran does experience low back pain owing to her spondylosis, the factors contributing to the pain are standing and walking, both of which are limited by her knee pain and ankle fracture.  Therefore, while her bilateral knee disability limits her movements, it is not a causal factor contributing to her low back pain.  The November 2014 examiner lastly agrees with the prior December 2012 VA medical opinion, similarly concluding that the Veteran's lumbar spondylosis is a degenerative disorder consistent with her age and obesity.  The examiner therefore disassociated the low back impairment from the Veteran's service-connected right and left knee disabilities.  The examiner also, even more importantly, provided the required explanatory rationale, which is where most of the probative value of a medical opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).

A contrary July 2011 private medical opinion suggesting the Veteran's low back disorder is the result of overuse caused by her bilateral knee disability does not offer any supporting rationale.  Therefore this contrary medical nexus opinion has no probative value, especially in relation to the VA opinion providing this required underlying reasoning or explanation.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). While the private examiner provided a nexus opinion, the examiner simply provided a conclusion without a supporting explanation.  Therefore, the Board finds the July 2011 private medical opinion, which lacks a rationale to base its conclusion, to be of no probative value.

The unfavorable opinion of the November 2014 VA examiner, which has the required explanatory rationale, consequently is deserving of more weight.  This VA examiner specifically concluded there is no correlation between the Veteran's service, and particularly her service-connected bilateral knee disability, and the condition now affecting her low back.  Moreover, there is no probative evidence that the spondylosis (arthritis) affecting the Veteran's low back initially manifested during her service or to the required minimum compensable degree of at least 
10-percent disabling within one year of her discharge from service, meaning by November 1992; therefore, even though not alleged, her claim also cannot be granted on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board additionally has considered the Veteran's lay statements made in support of her claim, including her assertions during her hearing that her low back disorder is attributable to her service-connected right and left knee disabilities (from overcompensating for them).  But she has not demonstrated any specialized knowledge or expertise indicating she is capable of rendering a competent medical opinion on this determinative issue of causation or aggravation.  And, to reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of her low back disorder and whether it was caused or aggravated by her service or a service-connected disability, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a low back disorder, including as secondary to the service-connected right and left knee disabilities, resultantly must be denied.



ORDER

The claim of entitlement to service connection for a low back disorder involving a herniated disc at L4-L5, also lumbar spondylosis, including secondary to 
service-connected right and left knee disabilities, is denied.


REMAND

As concerning the remaining claim of entitlement to a TDIU, the Board sincerely regrets the additional delay that inevitably will result from again remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In its prior August 2014 remand, the Board instructed the AOJ to obtain a medical opinion as to which, if any, of the Veteran's service-connected disabilities render her unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering her level of education, prior work experience and training.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

That notwithstanding, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

Nevertheless, to try and satisfy this remand directive, the Veteran was provided an examination in February 2015, after which the examiner indicated the Veteran's musculoskeletal issues, including her osteoarthritis, do impact prolonged standing and walking; however, other types of occupations are available.  The examiner further explained that the Veteran's mental health and substance abuse issues, in regard to their effect on her employability, should be addressed by an appropriate examiner.  It does not appear that this additional comment was obtained, however.  And this is especially needed because, although the Board has determined in this decision that service connection is not additionally warranted for her low back disorder, including secondary to her service-connected bilateral (right and left) knee disability, service connection also is in effect for dysthymic disorder, and she has had a 70 percent rating for this mental disorder effectively since January 14, 2013.  Moreover, the dysthymic disorder is associated with (meaning secondary to) her right and left auricle keloids, which have been rated as 30-percent disabling effectively since July 12, 1996.  So there is additional service-connected disability that must be considered in determining whether she is entitled to a TDIU.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.  In this particular instance, without an adequate examination addressing the functional limitations/restrictions attributable to the Veteran's service-connected disabilities, meaning all of them, so including her mental disorder, the Board does not have the information needed to appropriately decide her TDIU claim.

Accordingly, this TDIU claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As the November 2014 VA compensation examiner recommended, obtain supplemental opinion (preferably from a psychiatrist or psychologist) concerning the functional impairment attributable to the Veteran's service-connected dysthymic disorder.  This additional comment, in turn, will assist the Board in determining whether she is unemployable owing to her service-connected disabilities (this one, in addition to her bilateral knee disability and auricle keloids).  To facilitate making this important determination, the claims file, including a complete copy of this decision and remand, must be made available to the examiner for review and the opinion must reflect that this review occurred.  All findings and conclusions must be set forth in a report, accompanied by rationale.

2.  Then readjudicate this TDIU claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


